DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “closing device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hearld et al. (US Pat No 6,832,706 B2) in view of Dark (US Pat No 6,616,012 B2 and further in view of Schmidt (US Pat No 5,240,149).
Re claim 1, Hearld et al. show a liquid jet nozzle (Figs. 5-8, 14 & 15) with the following features:
comprising a housing (212) with a liquid inlet opening (26) and a jet outlet opening (24);
arranged in the housing (212) is a jet forming body (232) around which liquid can flow freely (Fig. 15, arrows), the jet forming body having an end section (at 229) in the direction of the jet outlet opening;
between the housing (212) and the jet forming body (232) to at least a portion of its axial length an annular flow channel (between 212 and 232) is configured;
between the liquid inlet opening (26) and the jet outlet opening (24) is a jet forming area (30) with a flow channel, the passage cross-section of which can be altered;

the alterable passage cross-section is configured in annular form (col. 9, lines 35-37) with the jet forming body (232) extending into the funnel membrane (228),
the housing (212) comprises at least one opening (col. 10, lines 5-11) through which the inside of the housing (212) is laterally vented in the jet forming area (30).
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to combine the embodiments in Hearld et al. to provide a stream-like flow of liquid as it is dispensed through a central opening defined by the flexible valve member (col. 3, lines 40-42).
Hearld et al. does not teach an end section that is tapered towards a central axis of the jet nozzle or the at least one opening is from an outside to an inside of the housing independent of the jet outlet opening through which the inside of the housing is laterally vented.
However, Dark shows a fluid dispensing valve (Fig. 12) including a body (44) around which liquid can flow freely, the body having an end section (48) that is tapered towards a central axis of the jet nozzle.
Hearld et al. discloses the claimed invention except that the end section of the jet forming body is cylindrical instead of conical.  Dark shows that cylindrical and conical are equivalent structure known in the art.  Therefore, because these two shapes were art-
While Schmidt shows at least one opening (Fig. 1, 9) from an outside to an inside of the housing (23) independent of the jet outlet opening through which the inside of the housing is laterally vented (abstract).
The substitution of one known element (air-admitting opening as shown in Schmidt) for another (air passage grooves as shown in Hearld) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the air-admitting opening shown in Schmidt would have yielded predictable results, namely, ventilation of air back into the associated container in Hearld et al. to re-pressurize the container.

    PNG
    media_image1.png
    610
    728
    media_image1.png
    Greyscale


Re claim 3, Hearld et al. as modified by Dark and Schmidt show the jet forming body (Hearld - Fig. 14, 232) is mounted immovably (Hearld - 232 cannot move in order for the device to function properly and as such is mounted immovably to the housing 212) in the housing (Hearld - 212).
Re claim 4, Hearld et al. as modified by Dark and Schmidt show that upstream of the funnel membrane (Hearld - Fig. 14, 228) in an annular space between the housing (Hearld - 212) and the jet forming body (Hearld - 232), spokes (Hearld - 236) supporting the jet forming body (Hearld - 232) are provided.
Re claim 5, Hearld et al. as modified by Dark and Schmidt disclose that the spokes (Hearld - Fig. 14, 236) comprise openings in the form of slits (Hearld - col. 9, lines 50-53).
Re claim 6, Hearld et al. as modified by Dark and Schmidt disclose that the liquid jet nozzle is configured as a valve nozzle with a closing device (disclosed as the funnel membrane and jet forming body in interaction; Hearld – Fig. 14, 228/232) arranged downstream of the liquid inlet opening (Hearld - 26) that opens and closes in accordance with a preliminary pressure (Hearld - col. 2, lines 1-6).
Re claim 7, Hearld et al. as modified by Dark and Schmidt disclose that the funnel membrane (Hearld - Fig. 14, 228) forms part of the closing device, whereby, without liquid supply to the liquid inlet opening (Hearld - 26), the funnel membrane (Hearld - 228) rests with its inner periphery (see annotated figure) on the outside of the jet forming body (Hearld - 232) and whereby, with the supply of liquid to the liquid inlet opening (Hearld - 26) the inner periphery (see annotated figure) of the funnel membrane (Hearld - 228) lifts up (Hearld - Fig. 15) from the jet forming body (Hearld - 232) and uncovers an annular passage opening (Hearld - col. 9, lines 35-37).

Re claim 9, Hearld et al. as modified by Dark and Schmidt show that the wall thickness of the funnel membrane (Hearld - Fig. 15, 228) decreases in the throughflow direction (Hearld - arrows).
Re claim 10, Hearld et al. as modified by Dark and Schmidt show that on its outer periphery (see annotated figure) the funnel membrane (Hearld - Fig. 14, 228) is affixed immovably (in order for the prior art device to function properly, the outer periphery of the funnel membrane 228 must be affixed immovably to the housing 212) to the housing (Hearld - 212).
Re claim 11, Hearld et al. as modified by Dark and Schmidt show that the funnel membrane (Hearld - Fig. 14, 228) comprises an enlarged outer peripheral region (see annotated figure, “outer periphery”), wherein the enlarged outer peripheral region is affixed immovably (in order for the prior art device to function properly, the outer periphery of the funnel membrane 228 must be affixed immovably to the housing 212) to the housing (Hearld - 212).
Re claim 12, Hearld et al. as modified by Dark and Schmidt show the housing (Hearld - Fig. 15, 212) has an axial throughflow with the liquid inlet opening (Hearld - Fig. 5, 26) being arranged opposite of the jet outlet opening (Hearld - 24).
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752